Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the communications filed on February 11th 2021 for application 15/986,405. Claims 1-8 were previously pending and subject to the non-final office action mailed October 29th, 2020. In the Response, filed February 11th, 2021, claims 1 and 8 were amended and no new matter was added. Therefore, claims 1-8 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 11th 2021, have been fully considered and each argument will be respectfully addressed in the following response. 

Response to 35 U.S.C. § 101 Remarks
	Applicants arguments filed on pages 7-9 of the Response concerning the previous rejection of claims 1-8 under 35 U.S.C. § 101 have been fully considered, but are not found persuasive, and are further moot in view of the amendments made to claims 1-8 and the amended rejection that can be found starting on page 8 of this Office Action.

	On page 7 of the Response the Applicant argues “amended claim 1 and its dependent claims as a whole, are not directed to an abstract idea”. Further, on page 8 of the Response the Applicant “respectfully submits that the claims do not recite subject matter that falls within any of these mental processes […] as a whole, the claims cannot, as a practical matter, be performed 

	 The Examiner respectfully disagrees that the claims are not directed to mental processes. The limitations directed to providing notifications of illegal parking in a first parking space, reading identification information on a first parking space from an image, comparing information on a reservation for using the first parking space with the identification information, receiving identification information on a vehicle illegally parking in a first parking space imaged by the camera when the reservation information matches the identification information, and receiving information on the illegal parking in the first parking space which is reserved for use are all limitations that recite concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Furthermore, the limitations directed to calculating a score for a plurality of reservable parking spaces, selecting an alternative parking space having the highest score, notifying a user when a predetermined amount of time is left before the start of a reservation time for the first parking space associated with another user, and searching for an alternative parking space for another user when a determination is made that a second predetermined amount of time is left before start of the reservation time for the first parking associated with the other user are all limitations that recite concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that could be performed by a human using mental steps with the aid of pen and paper. The Examiner notes “claims do recite a mental process when they contain limitations that can practically be performed in the human mind […] Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind […] a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind” (see October 2019 Update: Subject Matter Eligibility, pp. 7-8). Thus, the limitations that have been found by the Examiner to recite concepts of collecting information, comparing information, analyzing information, and displaying a result of the collection and analysis are considered by the Examiner to recite steps that can practically be performed in the human mind. 

	On page 8 of the Response, the Applicant argues “[…] By way of example, examiner may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations the claim is considered to recite a mental process […] The Applicant respectfully submits that the Examiner fails to follow the above suggestions to articulate why claims of the present application recite a mental process”. 

	Under the Step 2A Prong Two analysis that may be found on page 16 of this Final Office Action, the Examiner finds that the additional elements of a server, processor, processor executable programs stored in a memory, mobile device, and camera of claim 1 are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the Examiner notes “The courts have found claims requiring a generic computer and nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see page 8 of the October 2019 Update: Subject Matter Eligibility). Thus, the Examiner finds that the applicant is merely claiming mental process concepts (such as the limitations identified above as reciting mental processes) as being performed in a computer environment using computer components as a tool to perform said mental process concepts. 
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind […] Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind […] a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind” (see October 2019 Update: Subject Matter Eligibility, pp. 7-8). Thus, the limitations that have been found by the Examiner to recite concepts of collecting information, comparing information, analyzing information, and displaying a result of the collection and analysis are considered by the Examiner to recite steps that can practically be performed in the human mind and, therefore, are directed to mental processes. 

	On page 9 of the Response, the Applicant submits “In view of the above, the Applicant respectfully requests reconsideration and withdrawal of the rejections of claim 1-8 under 35 U.S.C. § 101”. In view of the amendments to claims 1 and 8, the Examiner has set forth an amended 35 U.S.C. § 101 rejection that may be found starting on page 8 of the Final Office Action. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-9 of the Response concerning the previous rejection of claims 1 and 8 under 35 U.S.C. § 102 (a)(1) have been fully considered and are further moot in view of the amendments to claims 1 and 8 and the amended rejections below. In view of the amended claims 1 and 8, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-8 that may be found starting on page 19 of this Office Action. 	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “providing notification of illegal parking in a first parking space by operation of a user of the mobile device located within a vehicle […] receiving information on the illegal parking in the first parking space which is reserved for use with the server […] notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first parking claim 1 recites contradictory and inconsistent limitations that render the claim unclear and indefinite. Therefore, claim 1 and claims 2-7, by virtue of dependence, recite limitations that render the claims indefinite and are rejected under 35 U.S.C. § 102(b). For the sake of compact prosecution, the limitation directed to “notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parking in the first parking space” will be interpreted as a conditional limitation that is performed in the case where there is no illegal parking in the first parking space. 

Claim 8 recites substantially similar limitations to claim 1 and, thus, is rejected under 35 U.S.C. § 102(b) for the same reasons as set forth above. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-7 are directed to a system (i.e. a machine) and claim 8 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-8 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1 and 8 are concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). Viewed as a whole, claims 1-8 are directed to receiving information about a parking space, evaluating the information, and suggesting a suitable alternative parking space with respect to criteria. 
	
	Claim 1 
Providing notification of illegal parking in a first parking space by operation of a user […] within a vehicle;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Reading identification information on the first parking space from the image […];
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Comparing information on the reservation for using the first parking space with the identification information on the first parking space;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Receiving identification information on a vehicle illegally parking in the first parking space imaged by the camera of the mobile device when the information on the reservation for using the first parking space matches the identification information on the first parking space;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain 

Receiving information on the illegal parking in the first parking space which is reserved for use […]; 
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Calculating […]  a score for each of a predetermined number of reservable parking spaces that exclude the first parking space, based on the information on the illegal parking;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Selecting […] from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a highest score;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user […] is parked in the first parking space; 
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Dependent claim 2-7 inherit the limitations that recite an abstract idea from their dependence on claim 1. Thus, claims 2-7 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 2-7 recite limitations that, under their broadest reasonable 

	Claim 2 is directed to concepts of collecting information, analyzing information, and displaying a results of the collection and analysis in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 3 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from the first parking space and determining whether the second space is reservable is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 4 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 5 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from a destination and determining if the parking space is reservable for a period of time is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 6 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on an attribute of the parking space of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 7 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 8 recites, in part:
Providing notification of illegal parking in a first parking space by operation of a user […] within a vehicle;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Reading identification information on the first parking space from the image […];
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Comparing information on the reservation for using the first parking space with the identification information on the first parking space;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Receiving identification information on a vehicle illegally parking in the first parking space imaged by the camera of the mobile device when the information on the reservation for using the first parking space matches the identification information on the first parking space;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Receiving information on the illegal parking in the first parking space which is reserved for use […]; 
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Calculating […]  a score for each of a predetermined number of reservable parking spaces that exclude the first parking space, based on the information on the illegal parking;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Selecting […] from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a highest score;
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user […] is parked in the first parking space; 
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. Claims 1-7 recite additional elements of a server, a processor, processor executable programs stored in a memory, a mobile device, a camera, and transmitting information over a network (transmitting information to a mobile device). Further, claim 8 recites additional elements a server, mobile device, a camera, and transmitting information over a network (transmitting information to a mobile device).
	The processor, processor executable programs, memory, server, mobile device, and camera are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Further, transmitting/receiving data over a network (such as transmitting and acquiring  information over a communications network via a mobile device) is considered an additional 
	 Furthermore, the recitation a camera to capture images as data sources is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)). 
	Accordingly, the transmitting data over a network, processor, processor executable programs, memory, server, mobile device, and camera do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-8 are merely left with a processor, processor executable programs, memory, server, mobile device, a communications network for transmitting data and receiving information, and a camera for capturing images used as a data source. Claim 1-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (such as transmitting information over a network via mobile devices) is considered an additional element directed to mere data gathering and outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a 
	Further, the processor, processor executable programs, memory, server, mobile device, and camera are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Furthermore, the recitation a camera to capture images as data sources is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)). 
Viewed as a whole, claims 1-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular field of use. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-8 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Vishnuvajhala U.S. Publication No. 2014/0350855, hereafter known as Vishnuvajhala, in view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in view of Mowatt et al. U.S. Publication No. 2018/0218605, hereafter known as Mowatt, in further view of Jameel et al. U.S. Publication No. 2013/0321178, hereafter known as Jameel. 

	Regarding claim 1, 
	Rosen teaches the following:
	A parking management system comprising;
	A server and a mobile device, the server including a processor for executing predetermined programs stored in memory, the parking management system configured to perform operations, the operations including:
	Rosen teaches a parking reservation system comprising mobile devices and servers that include processors that execute programs stored in a memory (See ¶ [0026], ¶ [0036], ¶ [0049], ¶ [0059]),  (“steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system […] steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions” (¶ 0059]),  embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]).

	Providing notification of illegal parking in a first parking space by operation of a user of the mobile device located within a vehicle;
	(“In some exemplary embodiments of the invention there is provided a method including transmitting a reservation for an initial parking spot to a user client device from a reservation management server in response to a parking request; receiving a problem notification related to the initial parking spot from the user client device at the server;” ¶ [0036]), (“a problem notification indicates an unauthorized car parked in the initial parking spot.” ¶ [0253]), (“driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger”, ¶ [0048]).

Rosen teaches receiving information on the illegal parking in the first parking space which is reserved for use with the server; (“In some exemplary embodiments of the invention there is provided a method including transmitting a reservation for an initial parking spot to a user client device from a reservation management server in response to a parking request; receiving a problem notification related to the initial parking spot from the user client device at the server;” ¶ [0036]), (““a problem notification indicates an unauthorized car parked in the initial parking spot.” ¶ [0253]). 

	Further, Rosen teaches selecting, by the server, […] a parkable second parking space as an alternative for the first parking space […] and transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance.  (“a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” ¶ [0036]), (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), (““According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103])

	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes  selecting, by the server, a parkable second parking space as an alternative for the first parking space. Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

	Although Rosen teaches that a user, via a mobile computing device, may submit a problem notification to a parking reservation system server that indicates an unauthorized car is parked in a reserved parking spot, Rosen does not teach that the user may operate a camera to capture an image of the first parking space by operation of the user mobile device. Further, Rosen does not teach reading identification information on the first parking space from the image with the mobile device or comparing information on the reservation for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information on the reservation for using the first parking space matches the identification information on the first parking space.

	However, ‘292 teaches the following:
	Operating a camera of the mobile device to capture an image of the first parking space by operation of the user of the mobile device;
	‘292 teaches “a process of reporting a violation vehicle using the portable terminal 200 equipped with a camera […]  in order to report a violating vehicle parked / stopped in an illegal parking / stopping prohibited area, the violating vehicle reporter needs a separate program in his portable terminal 200 (where the portable terminal must be equipped with a camera).” (Pg. 8, para. 2, lines 4-9), “if the violated vehicle reporter decides to preliminarily report the vehicle, the violated vehicle reporter photographs the vehicle using the camera provided in his portable terminal 200, and the captured photo [...] are transmitted to the vehicle control system 100” (Pg. 11, para. 2, lines 10-14), “photographs required to preliminarily report a vehicle parked/stopped in an illegally parked/stopped area include a guide sign indicating that it is an illegally parked/stopped area and a photo including a vehicle parked/stopped in that area.” (pg.12, para. 1, lines 15-19), “After determining whether the report has been completed, the result is transmitted to the portable terminal 200 of the concerned vehicle reporter” (pg. 13, para. 1, lines 8-9).
	Thus, ‘292 teaches a system wherein a concerned user may use a portable terminal to take a photograph of a vehicle in a particular area to submit a report concerning said vehicle for illegally parking in the photographed area. 
	
	Reading identification information on the first parking space from the image with the mobile device;
	‘292 teaches “the violating vehicle reporter activates the violating vehicle reporting program stored in his portable terminal 200 and accesses the vehicle enforcement system 100” (pg. 9, para. 1, lines 10-12), “photographs required to preliminarily report a vehicle parked/stopped in an illegally parked/stopped area include a guide sign indicating that it is an illegally parked/stopped area and a photo including a vehicle parked/stopped in that area.” (pg.12, para. 1, lines 15-19), “the violation vehicle report processing unit 110 of the vehicle enforcement system 100 according to the present invention receives a request for confirmation 
	Thus, ‘292 teaches that a user may submit a photograph of an illegally parked vehicle in a particular area via an application on a portable terminal, where the application (that has access to the vehicle enforcement system) may recognize the management number of the area where the vehicle is parked/stopped, equivalent to reading identification information on the first parking space from the image with the mobile device. 

	Comparing information […] for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information […] for using the first parking space matches the identification information on the first parking space;
	‘292 teaches “in order to report a violated vehicle parked/stopped in an illegal main/stop prohibition zone, a violated vehicle reporter must have a separate program in his or her portable terminal 200 (here, the portable terminal must have a camera) […] the reporter of a violating vehicle must confirm whether the vehicle is reportable before reporting the violating vehicle parked in the illegally parked/stopped area […] After entering the management number of the stopped area (that is, illegal state/no-stop area) and the number of the violating vehicle, transmit it and request to confirm whether the violating vehicle can be preliminarily reported. On the other hand, the violation vehicle report processing unit 110 of the vehicle enforcement system 100 according to the present invention receives a request for confirmation of a preliminary report of a predetermined vehicle from the portable terminal 200 of the vehicle operator reporting the violation through the wireless communication network 510 […] Recognizing the vehicle number of the vehicle and the management number of the area where the vehicle is 
	 Thus, ‘292 teaches a vehicle enforcement system that is enabled to receive a report including identification information of an illegally parked vehicle only after a user has confirmed that the vehicle is indeed reportable (for being in violation of parking rules/ confirm the vehicle is illegally parked), where the system may receive an identification of the parking zone from the user and may further consult several databases comprising information regarding prohibited parking zones in order to determine if the vehicle is reportable when the identified parking zone matches a prohibited parking zone in the database. This is considered to be equivalent to comparing information […] for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information […] for using the first parking space matches the identification information on the first parking space. 

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of ‘292 by including a feature for enabling a user, via a portable terminal, to submit a photograph of vehicle that is illegally parked in a parking zone, where the system must first confirm that the vehicle is committing a reportable offense before receiving vehicle identification information by comparing the parking zone identifier recognized in the submitted photograph with a database that contains information regarding parking zones where parking is prohibited, as taught by ‘292. One of ordinary skill in the art would have recognized that the teachings of ‘292 are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both directed to systems where a user may submit reports regarding illegal parking in a parking space, where the system of Rosen is particularly directed to allowing a user to submit a problem notification via a mobile device to a parking reservation system when a vehicle is illegally parked in said user’s reserved parking space.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification, as described above, “standardizes the reporting procedure for violating vehicles and enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292. 

	Although Rosen teaches a parking reservation system in communication with a database that indicates current status of parking spots (such as a reserved status, see Fig.1, ¶ [0102], ¶ [0103]) and ‘292 teaches a feature for confirming that a vehicle is illegally parked in a parking zone by using parking space identification information recognized from a user photograph and inquiring a database comprising information regarding parking zones that are prohibited, Rosen in view of ‘292 does not explicitly teach querying one of those databases to reservation information with identification information of the parking space. 

	However, Vishnuvajhala teaches the following:
	Comparing information on a reservation for using the first parking space with the identification information on the first parking space;
	Vishnuvajhala teaches a “parking guidance server may query a parking status listing to determine that parking space “A2” is currently reserved by user ‘114’”, ¶ [0125]). Thus, Vishnuvajhala teaches a feature for determining a particular parking space is reserved by querying a parking status listing to determine if a user corresponds/matches the particular parking space. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the parking status listing that is queried to determine if a parking space is currently reserved based on if reservation information of a user corresponds/matches with a particular parking space, as taught by Vishnuvajhala, for the database that is inquired for determining if parking is prohibited in a particular parking zone, as in the system of Rosen in view of ‘292. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the system of Rosen in view of ‘292 and the teachings of Vishnuvajhala are compatible as they share capabilities and characteristics; namely they are directed to parking reservation management systems where both the systems of Rosen and Vishnuvajhala comprise database listings that indicate the reservation status of individual parking spaces. Furthermore, one of ordinary skill in the art would have been motivated to make this modification by simple substitution, as described above, when one considers that this Rosen in view of ‘292 to confirm a vehicle is illegally parked by consulting a parking status listing to determine if the particular parking zone identified in a user-submitted photograph corresponds with a parking zone that matches with a user reservation information and, thus, further “standardizes the reporting procedure for violating vehicles and enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292.

	Although Rosen in view of ‘292/Vishnuvajhala teaches a parking reservation system that is capable of processing a reservation for an alternate parking spot for a user in the event that an originally reserved parking spot is occupied by an unauthorized vehicle (See Rosen ¶ [0249], ¶ [0376]) , Rosen in view of ‘292/Vishnuvajhala does not explicitly teach calculating, by the server, a score for each of a predetermined number of reservable parking spaces that exclude the first parking space, based on the information on the illegal parking. Further, Rosen in view of ‘292/Vishnuvajhala does not explicitly teach selecting, by the server, from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a highest score.

	Scofield teaches the following:
	[…], by the server, a score for each of a predetermined number of reservable parking spaces that exclude the first parking space, based on the information on the illegal parking;
	 Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches that the “ selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]). 
	Thus, Scofield teaches a system (that may be embodied as a computer server) capable of automatically selecting and reserving an available parking spot (step 612) using a selection algorithm, detecting if the reserved spot has been occupied, and updating a reservation for a new parking spot (using the same reservation process to reach step 612). Further, when the reserved parking spot is detected to be occupied, this information is updated in a parking database and the selection algorithm only ranks available parking spots when searching/selecting a reservable parking spot; equivalent to calculating a score for reservable parking spaces that exclude the first parking space based on the information on illegal parking. 
	Furthermore, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]), where the “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Thus, the feature for aggregating a number of available parking spots and ranking each of the available parking spots by the selection 

	Selecting, by the server, from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a […] score. 
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Thus, Scofield teaches a system that may update a parking spot reservation upon detecting that an originally reserved spot is occupied and a selection algorithm that is used for ranking/sorting (equivalent to scoring) available parking spots and selecting one of the available parking spots that have been ranked/sorted.

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for ranking available parking spots in a database and selecting one of the ranked, available parking spots in response to detecting that an originally reserved parking spot has been occupied, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle. 

	Although Rosen in view of ‘292/Vishnuvajhala/Scofield teaches a selection algorithm that is configured to rank available, reservable parking spots upon detecting that an originally reserved parking spot has been occupied and automatically selecting one of the available parking spots based on the rankings, Rosen in view of ‘292/Vishnuvajhala/Scofield does not explicitly teach the calculation step for generating the rankings and that the selected alternate parking spot has the highest ranking among the ranked parking spots. 

	However, Mowatt teaches the following:
	Calculating, by the server, a score for each […] parking space […]; and
	Selecting […] parking space having a highest score.
	Mowatt teaches “systems and methods for automatically assigning parking spaces within a parking lot, and, in particular, assigning the parking spaces based on driver preferences […] Unoccupied spaces are narrowed to available spaces based on, for example, the parking lot operator's desire to reserve parking spaces for premium customers” (¶ [0004]). Further, Mowatt teaches “the available spaces may also be ranked using weighted scores based on driver preferences (for example, how close a parking space is to a destination for the driver)” (¶ 202 may select a parking space assignment based on one or more scores assigned to the available parking spaces” (¶ [0038]). Further, Mowatt teaches “the electronic processor 202 may rank the available parking spaces based on the assigned score or scores and select the highest ranked parking space for the park space assignment” (¶ [0046]). Thus, Mowatt teaches a feature for ranking (equivalent to scoring) available parking spaces based on weighted score (equivalent to calculating a score for a parking space), and selecting the highest ranked parking space for a parking space assignment (equivalent to selecting a reservable parking space having a highest score). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala/Scofield with the teachings of Mowatt by incorporating a feature for calculating a parking space ranking based on a weighted score and selecting/assigning a parking spot that has been ranked that highest among other available parking spots, as taught by Mowatt, into the system of Rosen in view of ‘292/Vishnuvajhala/Scofield that is configured to rank a number of available parking spots aggregated in a database and make an updated reservation for an alternate parking spot upon determining that an originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature for selecting a highest ranked available parking spot, “a best available parking space is assigned to the driver, who no longer has to waste time driving around the parking lot seeking out the best parking space” (¶ [0004]), thus increasing user convenience and satisfaction, as suggested by Mowatt.  Further, one of ordinary skill in the art would have recognized that the teachings of Mowatt are compatible with the system of Rosen in view of ‘292/Vishnuvajhala/Scofield as they share capabilities and characteristics; namely, they are both systems configured to score/rank available parking spots and select one of the available parking spots based on the ranking. 
Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt does not explicitly teach the feature of notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space. Further, Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt does not explicitly teach the feature of searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	Jameel teaches the following:
	 Notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space; 
	Jameel teaches “This disclosure relates to vehicle reservation and tracking technology” (¶ [0003]) and “As the start time for a rental period approaches, different triggers (thresholds) may cause server 110 to send certain messages and/or perform certain actions […] At one or more specified times prior to a rental, a reminder message may be sent to an owner, future driver, and/or a current vehicle operator (i.e., an owner or a driver who is in the middle of a current rental period) […] This reminder message, in one embodiment, states that an upcoming rental period is scheduled to begin at a given time and location […] Thus, a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). 
Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where the user may be alerted a predetermined amount of time before the reservation period for another user is going to begin for the same reservable entity. Thus, the feature in the system of Jameel for configuring a server to alert a user occupying a reservable entity (but for the reservable parking space of Rosen) a predetermined amount of time before the start of a reservation time for the reservable entity by another user is equivalent to notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space.

	Searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	Jameel teaches “a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). Further, Jameel teaches “reminders, warnings, and/or other communications may be sent by server 110 (or a vehicle 105) to an owner, driver, current vehicle operator, or other party. Thus, in one embodiment, a location-based determination that a vehicle is unlikely to be ready for a particular upcoming rental may cause an alert message to be sent to a driver.” (¶ [0158]). Further, “A driver may also have alternate reservation options provided if a scheduled rental is unable to be completely fulfilled. For example, server 110 may 120, such as allowing the driver to try to re-book the same vehicle at a later time and/or date. The driver may also be prompted to seek rental of another nearby available vehicle” (¶ [0159]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where a first message may be sent to a user occupying the reservable entity 90 minutes before the beginning of the next reservation period for another user and a second message may be sent to the other user 60 minutes before the start time of their reservation period. Further, the second message that is sent at a predetermined time before the start time of the next reservation period (60 minutes) that is shorter than the first predetermined time the first message is sent (90 minutes before the next reservation time start) may provide various alternate reservation options such as another reservable entity to the other user. Thus, the feature performed by the server of Jameel for sending a first message to an initial user of a reservable entity 90 minutes (first predetermined amount of time) before a start time of a next reservation period and sending a second message 60 minutes (second predetermined amount of time) before the start time of the next reservation period to the next user of the reservable entity that may include various alternate options for reservation is equivalent to searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity Jameel, into the system of Rosen that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time after the first message has been sent, where the second reminder message may indicate various alternative reservable parking spaces. One of ordinary skill in the art would have been motivated to make such a modification when one considers it “may be helpful to reassure the driver” (¶ [0149]) by providing alternative options for reservable entities when the start time of a user’s reservation period is approaching and the user’s initial reservation may be unavailable, as suggested by Jameel.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 
	
claim 4, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel teaches the limitations of claim 1. Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space based on… the user who has the reservation for the first parking space. Furthermore, Rosen teaches that the reservation for the alternate parking may be processed in accordance to preset criteria (see ¶ [0250]). 

	Rosen in view of ‘292/Vishnuvajhala does not explicitly teach selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user. 

	However, Scofield teaches the following:
	The server selects a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user […];
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on parking criteria associated with a maximum distance the driver is willing to travel from the parking space to their destination, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Regarding claim 5, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel teaches the limitations of claim 4. Furthermore, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria. Preferred priority indicates processing first, ahead of reservations previously received and/or changing an existing reservation for a different vehicle on order to provide the alternate parking spot.”, ¶ [0250]),  (““According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a  

	Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

	Rosen in view of ‘292/Vishnuvajhala does not explicitly teach selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.

	However Scofield teaches the following:
The server selects the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded” (¶ [0025]). 
	Thus, Scofield teaches a selection algorithm configured to select an available parking spot for an updated reservation, where the selection algorithm may consider pre-established parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for selecting an available parking spot for an updated reservation based on pre-established parking criteria associated with a maximum distance the driver is willing to travel from the parking space to their destination, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria (such as the Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Regarding claim 6, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel teaches the limitations of claim 1. Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that includes information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space. 

	Rosen in view of ‘292/Vishnuvajhala does not teach selecting the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces. 

	However, Scofield teaches the following:
	The server selects the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces.
Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination, for example” (¶ [0025]). 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as whether the parking spot is covered) when making a selection (equivalent to selecting a second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces). Examiner notes that an attribute of a parking space is interpreted as “whether or not there is a roof”1, in accordance with the Applicant’s disclosure presented in the specification.
Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on parking criteria indicating whether the parking location is covered or not, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
 
	Regarding claim 7, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel teaches the limitations of claim 6. Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the current availability status of individual parking spots, and transmitting the reservation for the alternate parking space to the user (See ¶ [0250], ¶ [0026], ¶ [0099], ¶ wherein the operation of selecting, the server selects the second parking space as an alternative parking space.    

	However, Rosen in view of ‘292/Vishnuvajhala does not explicitly teach selecting the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces.  
	
	However, Scofield teaches the following:
	The server selects the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded when searching for the spot) […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination [...] Parking information may be returned at 208 based upon parking criteria (e.g., cost of a parking spot, distance of the parking spot from a destination, whether the parking spot is covered, whether the destination is accessible via walkways to protect the traveler from the elements” (¶ [0025]). 
Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation based on pre-established parking criteria (such as a distance of the parking spot from the destination and whether the parking spot is covered) when making a selection. Examiner notes that the Applicant discloses “easiness of parking includes an attribute such as the area of the parking space and whether or not there is a roof. A roof…further improves the easiness of parking”2. 

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on pre-established parking criteria indicating whether the parking spot is covered and a maximum walking distance from the spot to a destination, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing 
	
	Regarding claim 8, 
	A parking management method, the parking management method comprising the steps of:
	Providing notification of illegal parking in a first parking space by operation of a user of a mobile device located within a vehicle;
	(“In some exemplary embodiments of the invention there is provided a method including transmitting a reservation for an initial parking spot to a user client device from a reservation management server in response to a parking request; receiving a problem notification related to the initial parking spot from the user client device at the server;” ¶ [0036]), (“a problem notification indicates an unauthorized car parked in the initial parking spot.” ¶ [0253]), (“driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger”, ¶ [0048]).

	Further, Rosen teaches receiving information on the illegal parking in the first parking space which is reserved for use with the server; (“In some exemplary embodiments of the invention there is provided a method including transmitting a reservation for an initial parking spot to a user client device from a reservation management server in response to a parking request; receiving a problem notification related to the initial parking spot from the user client device at the server;” ¶ [0036]), (““a problem notification indicates an unauthorized car parked in the initial parking spot.” ¶ [0253]). 

	Further, Rosen teaches selecting, by the server, […] a parkable second parking space as an alternative for the first parking space […] and transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance.  (“a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” ¶ [0036]), (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), (““According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103])

	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]); equivalent to selecting, by the server, a parkable second parking space as an alternative for the first parking space. Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

	Although Rosen teaches that a user, via a mobile computing device, may submit a problem notification to a parking reservation system server that indicates an unauthorized car is parked in a reserved parking spot, Rosen does not teach that the user may operate a camera to capture an image of the first parking space by operation of the user mobile device. Further, Rosen does not teach reading identification information on the first parking space from the image with the mobile device or comparing information on the reservation for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information on the reservation for using the first parking space matches the identification information on the first parking space.

	However, ‘292 teaches the following:
	Operating a camera of the mobile device to capture an image of the first parking space by operation of the user of the mobile device;
	‘292 teaches “a process of reporting a violation vehicle using the portable terminal 200 equipped with a camera […]  in order to report a violating vehicle parked / stopped in an illegal parking / stopping prohibited area, the violating vehicle reporter needs a separate program in his portable terminal 200 (where the portable terminal must be equipped with a camera).” (Pg. 8, para. 2, lines 4-9), “if the violated vehicle reporter decides to preliminarily report the vehicle, the violated vehicle reporter photographs the vehicle using the camera provided in his portable terminal 200, and the captured photo [...] are transmitted to the vehicle control system 100” (Pg. 11, para. 2, lines 10-14), “photographs required to preliminarily report a vehicle parked/stopped in an illegally parked/stopped area include a guide sign indicating that it is an illegally parked/stopped area and a photo including a vehicle parked/stopped in that area.” (pg.12, para. 1, lines 15-19), “After determining whether the report has been completed, the 
	Thus, ‘292 teaches a system wherein a concerned user may use a portable terminal to take a photograph of a vehicle in a particular area to submit a report concerning said vehicle for illegally parking in the photographed area. 
	
	Reading identification information on the first parking space from the image with the mobile device;
	‘292 teaches “the violating vehicle reporter activates the violating vehicle reporting program stored in his portable terminal 200 and accesses the vehicle enforcement system 100” (pg. 9, para. 1, lines 10-12), “photographs required to preliminarily report a vehicle parked/stopped in an illegally parked/stopped area include a guide sign indicating that it is an illegally parked/stopped area and a photo including a vehicle parked/stopped in that area.” (pg.12, para. 1, lines 15-19), “the violation vehicle report processing unit 110 of the vehicle enforcement system 100 according to the present invention receives a request for confirmation of a preliminary report of a predetermined vehicle from the portable terminal 200 […] Recognizing the vehicle number of the vehicle and the management number of the area where the vehicle is parked/stopped” (pg. 9, para. 1, lines 16-21). 
	Thus, ‘292 teaches that a user may submit a photograph of an illegally parked vehicle in a particular area via an application on a portable terminal, where the application (that has access to the vehicle enforcement system) may recognize the management number of the area where the vehicle is parked/stopped, equivalent to reading identification information on the first parking space from the image with the mobile device. 
	Comparing information […] for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information […] for using the first parking space matches the identification information on the first parking space;
	‘292 teaches “in order to report a violated vehicle parked/stopped in an illegal main/stop prohibition zone, a violated vehicle reporter must have a separate program in his or her portable terminal 200 (here, the portable terminal must have a camera) […] the reporter of a violating vehicle must confirm whether the vehicle is reportable before reporting the violating vehicle parked in the illegally parked/stopped area […] After entering the management number of the stopped area (that is, illegal state/no-stop area) and the number of the violating vehicle, transmit it and request to confirm whether the violating vehicle can be preliminarily reported. On the other hand, the violation vehicle report processing unit 110 of the vehicle enforcement system 100 according to the present invention receives a request for confirmation of a preliminary report of a predetermined vehicle from the portable terminal 200 of the vehicle operator reporting the violation through the wireless communication network 510 […] Recognizing the vehicle number of the vehicle and the management number of the area where the vehicle is parked/stopped, in the recognized area […] After confirming whether it is a vehicle that has not been reported, or whether it is a violating primary/stop vehicle based on the violated vehicle management DB 102 and the violated vehicle management DB 103, the information according to the confirmation result is portable to the violated vehicle reporter. Transmit to the terminal 200.” (pg. 8, para. 2, line 5 – pg. 9, para. 1, line 27), “The forbidden zone management DB 101 is a database that stores information about illegal primary/stop prohibited zones selected as zones forbidding illegal parking/stopping, such as prohibited zone management number/location information” (pg. 5, para. 1, lines 17-20), “The identification information of the vehicle (for example, the vehicle number) […] are recorded in accordance with the preliminary report order of the reporters who preliminarily report the vehicle in the illegal illegal state/stop area.” (pg. 5, para. 2,  line 32 – pg.6, para. 1, line 3), “The illegal state/stop prohibition zone management unit 109 stores/manages information on areas selected as areas prohibiting illegal state/stop 
	 Thus, ‘292 teaches a vehicle enforcement system that is enabled to receive a report including identification information of an illegally parked vehicle only after a user has confirmed that the vehicle is indeed reportable (for being in violation of parking rules/ confirm the vehicle is illegally parked), where the system may receive an identification of the parking zone from the user and may further consult several databases comprising information regarding prohibited parking zones in order to determine if the vehicle is reportable when the identified parking zone matches a prohibited parking zone in the database. This is considered to be equivalent to comparing information […] for using the first parking space with the identification information on the first parking space and receiving identification information on a vehicle illegally parked in the first parking space imaged by the camera of the mobile device when the information […] for using the first parking space matches the identification information on the first parking space. 

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of ‘292 by including a feature for enabling a user, via a portable terminal, to submit a photograph of vehicle that is illegally parked in a parking zone, where the system must first confirm that the vehicle is committing a reportable offense before receiving vehicle identification information by comparing the parking zone identifier recognized in the submitted photograph with a database that contains information regarding parking zones where parking is prohibited, as taught by ‘292. One of ordinary skill in the art would have recognized that the teachings of ‘292 are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both directed Rosen is particularly directed to allowing a user to submit a problem notification via a mobile device to a parking reservation system when a vehicle is illegally parked in said user’s reserved parking space.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification, as described above, “standardizes the reporting procedure for violating vehicles and enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292. 

	Although Rosen teaches a parking reservation system in communication with a database that indicates current status of parking spots (such as a reserved status, see Fig.1, ¶ [0102], ¶ [0103]) and ‘292 teaches a feature for confirming that a vehicle is illegally parked in a parking zone by using parking space identification information recognized from a user photograph and inquiring a database comprising information regarding parking zones that are prohibited, Rosen in view of ‘292 does not explicitly teach querying one of those databases to determine if a parking space is reserved by comparing reservation information with identification information of the parking space. 

	However, Vishnuvajhala teaches the following:
	Comparing information on a reservation for using the first parking space with the identification information on the first parking space;
	Vishnuvajhala teaches a “parking guidance server may query a parking status listing to determine that parking space “A2” is currently reserved by user ‘114’”, ¶ [0125]). Thus, Vishnuvajhala teaches a feature for determining a particular parking space is reserved by querying a parking status listing to determine if a user corresponds/matches the particular parking space. 

Vishnuvajhala, for the database that is inquired for determining if parking is prohibited in a particular parking zone, as in the system of Rosen in view of ‘292. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the system of Rosen in view of ‘292 and the teachings of Vishnuvajhala are compatible as they share capabilities and characteristics; namely they are directed to parking reservation management systems where the systems of both Rosen and Vishnuvajhala comprise database listings that indicate the reservation status of individual parking spaces. Furthermore, one of ordinary skill in the art would have been motivated to make this modification by simple substitution, as described above, when one considers that this modification would allow the system of Rosen in view of ‘292 to confirm a vehicle is illegally parked by consulting a parking status listing to determine if the particular parking zone identified in a user-submitted photograph corresponds with a parking zone that matches with a user reservation information and, thus, further “standardizes the reporting procedure for violating vehicles and enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292.

	Although Rosen in view of ‘292/Vishnuvajhala teaches a parking reservation system that is capable of processing a reservation for an alternate parking spot for a user in the event that an originally reserved parking spot is occupied by an unauthorized vehicle (See Rosen ¶ [0249], ¶ [0376]) , Rosen in view of ‘292/Vishnuvajhala does not explicitly teach calculating, by the server, a score for each of a predetermined number of reservable parking spaces that exclude Rosen in view of ‘292/Vishnuvajhala does not explicitly teach selecting, by the server, from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a highest score.

	Scofield teaches the following:
	[…], by the server, a score for each of a predetermined number of reservable parking spaces that exclude the first parking space, based on the information on the illegal parking;
	 Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches that the “ selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
Scofield teaches a system (that may be embodied as a server) capable of automatically selecting and reserving an available parking spot (step 612) using a selection algorithm, detecting if the reserved spot has been occupied, and updating a reservation for a new parking spot (using the same reservation process to reach step 612). Further, when the reserved parking spot is detected to be occupied, this information is updated in a parking database and the selection algorithm only ranks available parking spots when searching/selecting a reservable parking spot; equivalent to determining a score for reservable parking spaces that exclude the first parking space based on the information on illegal parking. 

	Furthermore, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]), where the “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Thus, the feature for aggregating a number of available parking spots and ranking each of the available parking spots by the selection algorithm is equivalent to calculating a score for each of a predetermined number of reservable parking spaces. 

	Selecting, by the server, from the predetermined number of reservable parking spaces a parkable second parking space as an alternative for the first parking space, the second parking space having a […] score. 
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot Scofield teaches a system that may update a parking spot reservation upon detecting that an originally reserved spot is occupied and a selection algorithm that is used for ranking/sorting (equivalent to scoring) available parking spots and selecting one of the available parking spots that have been ranked/sorted.

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for ranking available parking spots in a database and selecting one of the ranked, available parking spots in response to detecting that an originally reserved parking spot has been occupied, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle. 
	Although Rosen in view of ‘292/Vishnuvajhala/Scofield teaches a selection algorithm that is configured to rank available, reservable parking spots upon detecting that an originally Rosen in view of ‘292/Vishnuvajhala/Scofield does not explicitly teach the calculation steps for generating the rankings and that the selected alternate parking spot has the highest ranking among the ranked parking spots. 

	However, Mowatt teaches the following:
	Calculating, by the server, a score for each […] parking space […]; and
	Selecting […] parking space having a highest score.
	Mowatt teaches “systems and methods for automatically assigning parking spaces within a parking lot, and, in particular, assigning the parking spaces based on driver preferences […] Unoccupied spaces are narrowed to available spaces based on, for example, the parking lot operator's desire to reserve parking spaces for premium customers” (¶ [0004]). Further, Mowatt teaches “the available spaces may also be ranked using weighted scores based on driver preferences (for example, how close a parking space is to a destination for the driver)” (¶ [0004]) and “the electronic processor 202 may select a parking space assignment based on one or more scores assigned to the available parking spaces” (¶ [0038]). Further, Mowatt teaches “the electronic processor 202 may rank the available parking spaces based on the assigned score or scores and select the highest ranked parking space for the park space assignment” (¶ [0046]). Thus, Mowatt teaches a feature for ranking (equivalent to scoring) available parking spaces based on weighted score (equivalent to calculating a score for a parking space), and selecting the highest ranked parking space for a parking space assignment (equivalent to selecting a reservable parking space having a highest score). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala/Scofield with the teachings of Mowatt by incorporating a feature for Mowatt, into the system of Rosen in view of ‘292/Vishnuvajhala/Scofield that is configured to rank a number of available parking spots aggregated in a database and make an updated reservation for an alternate parking spot upon determining that an originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature for selecting a highest ranked available parking spot, “a best available parking space is assigned to the driver, who no longer has to waste time driving around the parking lot seeking out the best parking space” (¶ [0004]), thus increasing user convenience and satisfaction, as suggested by Mowatt.  Further, one of ordinary skill in the art would have recognized that the teachings of Mowatt are compatible with the system of Rosen in view of ‘292/Vishnuvajhala/Scofield as they share capabilities and characteristics; namely, they are both systems configured to score/rank available parking spots and select one of the available parking spots based on the ranking. 

	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt does not explicitly teach the feature of notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space. Further, Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt does not explicitly teach the feature of searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
Jameel teaches the following:
	 Notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space; 
	Jameel teaches “This disclosure relates to vehicle reservation and tracking technology” (¶ [0003]) and “As the start time for a rental period approaches, different triggers (thresholds) may cause server 110 to send certain messages and/or perform certain actions […] At one or more specified times prior to a rental, a reminder message may be sent to an owner, future driver, and/or a current vehicle operator (i.e., an owner or a driver who is in the middle of a current rental period) […] This reminder message, in one embodiment, states that an upcoming rental period is scheduled to begin at a given time and location […] Thus, a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where the user may be alerted a predetermined amount of time before the reservation period for another user is going to begin for the same reservable entity. Thus, the feature in the system of Jameel for configuring a server to alert a user occupying a reservable entity (but for the reservable parking space of Rosen) a predetermined amount of time before the start of a reservation time for the reservable entity by another user is equivalent to notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space.

	Searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	Jameel teaches “a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). Further, Jameel teaches “reminders, warnings, and/or other communications may be sent by server 110 (or a vehicle 105) to an owner, driver, current vehicle operator, or other party. Thus, in one embodiment, a location-based determination that a vehicle is unlikely to be ready for a particular upcoming rental may cause an alert message to be sent to a driver.” (¶ [0158]). Further, “A driver may also have alternate reservation options provided if a scheduled rental is unable to be completely fulfilled. For example, server 110 may present various options to a user computing device 120, such as allowing the driver to try to re-book the same vehicle at a later time and/or date. The driver may also be prompted to seek rental of another nearby available vehicle” (¶ [0159]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where a first message may be sent to a user occupying the reservable entity 90 minutes before the beginning of the next reservation period for another user and a second message may be sent to the other user 60 minutes before the start time of their reservation period. Further, the second message that is sent at a predetermined time before the start time of the next reservation period (60 minutes) that is shorter than the first predetermined time the first message is sent (90 minutes before the next reservation time start) may provide Jameel for sending a first message to an initial user of a reservable entity 90 minutes (first predetermined amount of time) before a start time of a next reservation period and sending a second message 60 minutes (second predetermined amount of time) before the start time of the next reservation period to the next user of the reservable entity that may include various alternate options for reservation is equivalent to searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity indicating that the start time of a next reservation period for a next user will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time that is shorter than the predetermined time to send the first message, where the second reminder message may indicate various alternative reservation options for reservable entities provided by the server, as taught by Jameel, into the system of Rosen that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time after the Jameel.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Vishnuvajhala U.S. Publication No. 2014/0350855, hereafter known as Vishnuvajhala, in view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in view of Mowatt et al. U.S. Publication No. 2018/0218605, hereafter known as Mowatt, in further view of Jameel et al. U.S. Publication No. 2013/0321178, hereafter known as Jameel, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz. 

	Regarding claim 2, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel teaches the limitations of claim 1. As discussed above, Rosen teaches processing a reservation for an alternate parking wherein the operation of selecting, the server selects the second parking space […]. Rosen does not explicitly teach selecting the second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space. 
	
	However Scofield teaches the following:
	Selecting the second parking space based on […] each of the predetermined number of reservable parking spaces […];
	Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]), where the “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). 
	Thus, the feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied is equivalent to selecting a second parking spot from a predetermined number of reservable parking spaces.

Rosen in view of ‘292/Vishnuvajhala with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied, as taught by Scofield, into the system of Rosen in view of ‘292/Vishnuvajhala that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen in view of ‘292/Vishnuvajhala as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Although Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt teach a system that is capable of selecting a second reservable parking space among an aggregated amount of available parking spaces, Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt does not explicitly teach a server selecting the second parking space based on a distance from the first parking space.

Volz teaches the server selects the second parking space based on a distance […] from the first parking space.  (“If a customer selects a particular parking space that is unavailable, another parking space having similar characteristics may be recommended instead. Such an alternate parking space may be as close as possible to the initially selected parking space.” ¶ [0145]), (“parking management server” ¶ [0039], ¶ [0041]), (“the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer);” ¶ [0222]). Thus, Volz teaches a computer system capable of selecting a recommendation to present to a user, where the recommendation includes of an alternate parking space as close as possible to an originally chosen parking space in the event that the originally chosen parking space is unavailable.  

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the recommended alternate parking space that is as close as possible to an originally chosen parking space, as taught by Volz, for the alternate parking space that is chosen to be reserved for a user, as taught by Rosen in view of ‘292/Vishnuvajhala/ Scofield/Mowatt/Jameel. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the teachings of Volz and the system of Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel share capabilities and characteristics, namely they are both directed to systems configured to search for and select alternate parking spots for a system user in the event that an originally selected parking spot is determined to be unavailable or taken. 

 Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter ‘292, in further view of Vishnuvajhala U.S. Publication No. 2014/0350855, hereafter known as Vishnuvajhala, in view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in view of Mowatt et al. U.S. Publication No. 2018/0218605, hereafter known as Mowatt, in further view of Jameel et al. U.S. Publication No. 2013/0321178, hereafter known as Jameel, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz, in further view of Aravkin et al. U.S. Publication No. 2015/0248835, hereafter known as Aravkin. 

	Regarding claim 3, 
	Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel/Volz teaches the limitations of claim 2. Furthermore, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria. Preferred priority indicates processing first, ahead of reservations previously received and/or changing an existing reservation for a different vehicle on order to provide the alternate parking spot.”, ¶ [0250]),  (“According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time. The status “available” for a subunit indicates that it is not occupied and not reserved and not precluded from use […] The status “not available” indicates that the spot is either occupied or reserved or precluded from use[…]” ¶ [0103]), (““database” is represented by the acronym DB.” ¶ [0051]). 
Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

	As discussed above, Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel/Volz teaches a parking system capable of recommending an alternate parking space that is as close as possible to an originally chosen parking space in the event that an originally selected parking space is determined to be unavailable3. Rosen in view of ‘292/Vishnuvajhala/Scofield/ Mowatt/Jameel/Volz does not explicitly teach searching for the second parking space of which the distance from the first parking space is less than a predetermined distance.

	However, Aravkin teaches wherein the operation of selecting, the server selects the second parking space of which the distance from the first parking space is less than a predetermined distance (“a system for providing a user with information on spaces in which to    

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the target location, as taught by Aravkin, for the originally reserved parking spot destination, as taught by Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel/Volz, and further substituting the feature for identifying a parking space within a predetermined distance from the target location, as taught by Aravkin, for the feature of selecting an alternate parking space that is as close as possible to the originally selected parking space, as taught by Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel/Volz. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the inventions of Aravkin and Rosen in view of ‘292/Vishnuvajhala/Scofield/Mowatt/Jameel/Volz share capabilities and characteristics, namely they are both directed to parking systems configured to search for and select suitable parking spaces for a system user.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0065], Applicant’s specification. 
        2   See ¶ [0139], Applicant’s specification. 
        3 See ¶ [0145], Volz.